Citation Nr: 0517761	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-20 359	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fracture of the right tibia and 
fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel






INTRODUCTION

The veteran served on active duty for training from May 23 to 
November 22, 1959, from July 30 to August 13, 1960, and from 
July 15 to July 30, 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which granted the current rating of 20 
percent for the service-connected residuals of a fracture of 
the right tibia and fibula, effective from the date of the 
claim for increase.

The Board remanded this appeal in November 2004 for 
additional development.  The development was undertaken, and 
the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has complied with the notification and assistance 
requirements of applicable law and regulations, and has 
obtained and developed all the evidence that is necessary for 
an equitable disposition of the matter on appeal.

2.  The service-connected disability of the right tibia and 
fibula is currently shown to be manifested by a 
noncompensable limitation of knee flexion, no more than 
slight instability or subluxation of the knee; and slight 
limitation of ankle motion with arthritic changes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the right tibia and fibula, as 
they pertain to the knee, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5260, 5261, 5262, 5270, 5271 (2004).

2.  The criteria for a separate 10 percent rating for 
arthritis of the right ankle, as a residual of the fracture 
of the right tibia and fibula, have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording needs not be 
strictly used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case.  With regard to element (1), 
above, the Board notes that the RO sent to the veteran a VCAA 
notice letter in May 2004.  That letter listed the issues on 
appeal and informed the veteran of the type of information 
and evidence necessary to establish entitlement to an 
increased rating.  In addition, by virtue of the rating 
decision on appeal, the July 1999 statement of the case 
(SOC), and the supplemental SOC (SSOC) that was issued in 
March 2005, the RO provided the veteran with specific 
information as to why his claim remain denied, and of the 
evidence that was still lacking.

With regard to elements (2) and (3), the Board notes that the 
May 2004 VCAA letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records or records held by any other Federal agencies, but 
that he was nevertheless responsible for providing any 
necessary releases and enough information about the records 
to enable VA to request them from the person or agency that 
had them.  The letter also informed the veteran that VA would 
provide him with a medical examination, or would obtain a 
medical opinion, if VA were of the opinion that such 
additional action was necessary to make a decision on his 
claim.

Finally, with respect to element (4), the Board notes that 
the May 2004 VCAA letter contained specific advice to the 
veteran asking him to let VA know of any other evidence or 
information that might support his claim.  More specifically, 
the RO told the veteran, on page 2 of that letter, that 
"[i]f you have any evidence in your possession that pertains 
to your claim, please send it to us."

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, and that its decision was not 
intended to invalidate decisions made prior to full VCAA 
required notice.  Id. at 120.  The Court subsequently held 
that delayed VCAA notice was not generally prejudicial to a 
claimant, and reiterated that defective VCAA notice could be 
remedied by giving the requisite notice after the initial 
adverse decision.  Mayfield v. Nicholson.

In the present case, the initial adjudication in this appeal 
occurred prior to the enactment of the VCAA.  VCAA-compliant 
notice was given thereafter, in May 2004.  Although that 
notice was not given prior to the first AOJ adjudication of 
the claim on appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement in the 
pre-VCAA adjudication was harmless error.  In that regard, 
the notice was provided by the RO prior to issuance of the 
March 2005 SSOC, and prior to the transfer of the veteran's 
case back to the Board.  Moreover, the Board finds that the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as explained 
in more detail above.  See Pelegrini II.

The veteran has received all required notice of the types of 
evidence that would support his claim for an increased rating 
for the residuals of a fracture of the right tibia and fibula 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Under 
applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  VA 
has secured all VA treatment records and attempted to secure 
Social Security Administration records in May 2004, but 
received a negative reply from this agency (see reply dated 
June 3, 2004), and scheduled the veteran for VA medical 
examinations that were conducted in April 1999 and, more 
recently, in February 2005.  Because the veteran has 
indicated that he only receives treatment from VA (see 
Statement in Support of Claim to that effect dated July 19, 
2004), VA has not attempted to secure any private medical 
records other than the records that the veteran submitted 
with his application for an increased rating in October 1998, 
dated in August 1988 and April 1992.  There is no suggestion 
on the current record that there remains evidence that is 
pertinent to the matter on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
that is necessary for an equitable disposition of the matter 
on appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual background

The record shows that the RO granted service connection for 
residuals of a fracture of the right tibia and fibula by 
rating decision dated in September 1962.  The RO rated the 
disability as noncompensable at that time, effective from 
July 1961.

The veteran filed a claim for a rating higher than zero 
percent in October 1998.  Accompanying his application was an 
August 1988 private medical record showing a history of an 
in-service "fracture of the proximal aspect of the tibia, 
which had required surgery including a fibulectomy for 
probably non-union."  It was noted that a mass recently 
found on the veteran's right lateral knee area was suspected 
to be a Baker's cyst, although an X-Ray was obtained which 
was unremarkable and the veteran "really denies any pain."  
It was further noted that the veteran had done quite well, 
that he had had no arthritic signs in his knee area, and that 
he was being been injected with cortisone to attempt to give 
some relief for the cyst.

VA examined the veteran in April 1999, at which time the 
veteran reported a right high tibia/fibula fracture in 1961, 
during training, which had been treated with a cast and had 
been found six months later to involve nonunion.  Currently, 
the veteran complained of intermittent pain and stiffness of 
the right lower extremity during long drives.  There was a 
scar over the mid lateral aspect of the right leg, which was 
not fixed to the underlying tissue and showed no keloid 
formation, although it had a certain redness at the lower 
border where the scar itself was lighter than the surrounding 
tissue.   The knee joint revealed no fluid, swelling, or any 
indication of cyst formation, but there was a painful medial 
joint at the upper tibia during valgus stressing of the knee.  
McMurray sign was negative.  Ligament testing, both cruciate 
and collateral, was stable.

The veteran had zero degrees of full extension to 135 degrees 
of full flexion, with some discomfort in the final 15 degrees 
of flexion.  The ankle showed no swelling, discoloration, or 
tenderness, and had flexion to 45 degrees, extension to 15 
degrees, inversion to 30 degrees, and eversion to 10 degrees.  
Dorsalis pedis and posterior tibial pulses were present, and 
motor strength was normal ("5/5") over the lower right 
extremity.  The veteran walked slightly favoring his right 
leg, but he carried no cane and his turns were precise, 
without signs of instability.

The impression was listed as "[s]tatus post fracture of the 
right tibia and fibula with slightly altered gait and knee 
pain and stiffness as well as right ankle pain as 
described."  X-Rays of the ankle obtained at that time 
warranted an impression of a grossly unremarkable right 
ankle, while X-Rays of the knee revealed an impression of 
osteoporosis, pseudogout, and an old healed fracture 
involving the proximal thirds of the tibia and fibula.

In the rating decision currently on appeal, dated in May 
1999, the RO granted a 20 percent rating for the service-
connected right knee disability on the basis of impairment of 
the tibia and fibula manifested by malunion and knee or ankle 
disability of a moderate degree.  The veteran disagreed with 
that rating decision, contending, in essence, that he should 
be granted a higher rating of at least 30 percent, on account 
of having marked knee and ankle disability.  

VA outpatient medical records dated between January 2000 and 
October 2004 reveal complaints of right knee pain.

On VA re-examination in February 2005, the veteran reported a 
fracture of the right tibia and fibula during service, with 
no open reduction.  He complained of pain, weakness, 
stiffness and swelling at times, but no fatigability or 
locking.  Regarding treatment, he said he took Advil and 
aspirin.  On a scale of 1 through 10, he rated his pain in 
his right lower extremity as a 7 or 8, at times up to 9, 
especially with cold weather.  He ambulated with a cane, but 
did not have a crutch, brace, or corrective shoes.  He had 
had no surgery other than one in August 1988 to remove a 
Baker's cyst from the right knee.  He was noted to have a 
slight limp.

On physical examination, the examiner noted the scar on the 
right lower extremity was not fixated to the underlying 
tissue and was completely healed.  The right knee had full 
extension, but flexion was limited to 100 degrees.  Medial 
and lateral collateral ligaments, and medial and lateral 
menisci, were intact.  The right ankle had dorsiflexion to 20 
degrees and plantar flexion to 40 degrees.  The final 
diagnosis and comment were listed as follows:

FINAL DIAGNOSIS:  Status post fracture of 
right tibia and fibula with slight 
altered gait and recurrent pain and 
stiffness of the right lower leg.  It is 
noted that the right ankle appears to 
slowly have arthritic changes.

COMMENT:  It is noted that you are 
questioning the residuals of the right 
tibial and fibular fracture.  There is 
some pain on motion and slight weakness 
and no incoordination.  As far as the 
range of motion it does affect.  The 
right ankle appears to ... [have a] slight 
degree of impairment.  As far as the 
right knee, there is minimal instability.  
Very minimal.

III.  Legal analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20. 

The above notwithstanding, the evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided.  See 38 C.F.R. § 4.14.  Rather, the veteran's 
disability is to be rated under the DC that allows the 
highest possible evaluation for the clinical findings shown 
on objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different DCs that evaluate different functional impairments.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees of flexion and extension, while 
normal ranges of motion of the ankle are from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

At the outset, the Board must note that, in reviewing the 
veteran's application for a rating exceeding 20 percent for 
his service-connected residuals of a fracture to the right 
tibia and fibula, the Board has considered the entire body of 
evidence in the record, but has placed more emphasis on the 
more recent medical data, which was produced in February 
2005.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994 ) (In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.)

The veteran's right knee disability is currently rated as 20 
percent disabling under DC 5262 of VA's Schedule for Rating 
Disabilities (the Schedule).  As noted earlier, this rating 
is based on impairment of the tibia and fibula, with malunion 
and moderate knee or ankle disability.  DC 5262 also provides 
for a rating of 30 percent for impairment of the tibia and 
fibula manifested by malunion and marked knee or ankle 
disability, and for a maximum rating of 40 percent for 
impairment of the tibia and fibula manifested by nonunion, 
with loose motion, requiring brace.  38 C.F.R. § 4.71a, DC 
5262.  

Because the medical evidence in the file shows only some pain 
on motion and slight weakness, with no incoordination and 
only very minimal instability in the right knee, and with a 
"slight degree of impairment" in the right ankle, it is the 
Board's opinion that the right tibia and fibula impairment in 
this case can only be characterized as productive of no more 
than moderate knee or ankle disability.  

The impairment is not shown to be marked, as evidenced by the 
opinions of the examiners that the disability is minimal, the 
finding of at most noncompensable limitation of motion and 
slight, if any instability.  While the veteran has claimed 
that the original injury involved nonunion of the joint, that 
allegation has not been objectively confirmed, nor is there 
any evidence of record demonstrating that there is loose 
motion in the right lower extremity that requires the use of 
a brace.  Accordingly, a higher rating under DC 5262 is not 
warranted.

Historically, it is noted that the veteran's right lower 
extremity disability was originally rated under DC 5260 of 
the Schedule, which provides for the following ratings based 
on limitation of the flexion of the leg:  zero percent when 
flexion is limited to 60 degrees; 10 percent when flexion is 
limited to 45 degrees; 20 percent when flexion is limited to 
30 degrees; and a maximum of 30 percent when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

In this case, the veteran's right knee flexion is shown to 
currently be limited to 100 degrees, and to have been full in 
April 1999 (with additional limitation to a noncompensable 
degree on the basis of functional factors).  Therefore, it 
clearly does not warrant a compensable rating under DC 5260.

The Schedule further provides for the following ratings based 
on limitation of extension of the leg:  zero percent when 
extension is limited to 5 degrees; 10 percent when extension 
is limited to 10 degrees; 20 percent when extension is 
limited to 15 degrees; 30 percent when extension is limited 
to 20 degrees; 40 percent when extension is limited to 30 
degrees; and a maximum of 50 percent when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

In this case, the veteran's right knee, according to the 
physician who examined the veteran in February 2005, has full 
extension.  The same data was offered in April 1999.  
Therefore, a rating under DC 5261 is not warranted either.

The Schedule also provides for ratings ranging between 30 and 
60 percent for various degrees of ankylosis of the knee, and 
for ratings ranging between 20 and 40 percent for ankylosis 
of the ankle.  38 C.F.R. § 4.71a, DCs 5256, 5270.  Because 
there is no objective evidence of record of any ankylosis of 
the right knee or right ankle, nor has the veteran claimed 
that he suffers from ankylosis in either joint, neither DC is 
for application to this case.

The Schedule also provides for ratings of 10, 20 and 30 
percent when there is recurrent subluxation, or lateral 
instability, of the knee that is slight, moderate, or severe, 
respectively.  38 C.F.R. § 4.71a, DC 5257.  The veteran's 
right knee is shown to have what the February 2005 examiner 
characterized as both "minimal" and "very minimal" 
instability.  This would warrant a schedular rating of 10 
percent, but not higher, under DC 5257, on the basis of 
slight instability of the right knee.  However, because the 
service-connected disability of the right lower extremity is 
already rated higher than 10 percent disabling, re-
classification of the disability under DC Code 5257, for 
assignment in its stead of a 10 percent rating would be 
against the veteran's interest.  A separate rating for 
instability of the right knee would not be warranted either, 
as the veteran is already in receipt of a 20 percent rating 
under DC 5262, which already contemplates knee or ankle 
disability, and a separate rating would clearly constitute a 
violation of the rule against pyramiding.  See 38 C.F.R. § 
4.14.

The veteran has asserted that he suffers from constant pain 
in his right knee, with instability of the joint, and the 
evidentiary record, as noted earlier, supports a finding of 
minimal instability of that joint.  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

These opinions do not provide a basis for an increased rating 
in this case, because arthritis has not been shown in the 
right knee.  Further, a 10 percent rating for slight 
instability, coupled with a 10 percent rating for a 
noncompensable limitation of knee flexion would not yield an 
evaluation in excess of the current 20 percent.  38 C.F.R. 
§ 4.25 (2004).

Additionally, the General Counsel has held that separate 
ratings under DC 5260 (leg, limitation of flexion) and DC 
5261 (leg, limitation of extension) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004.  Again, 
because limitation of flexion has not been found, separate 
ratings for limitation of flexion and extension of the right 
knee are not warranted.

Further, as there is no indication of dislocated or removed 
semilunar cartilage or objective evidence of locking or 
effusion in the right knee, consideration of this claim for 
an increased rating under DCs 5258 and 5259 is not warranted 
either.  38 C.F.R. § 4.71a, DCs 5258, 5259.

For moderate and marked limitation of the motion of the ankle 
the Schedule provides for ratings of 10 and 20 percent, 
respectively.  38 C.F.R. § 4.71a, DC 5271.  The record shows, 
as discussed earlier, that the veteran has only "slight" 
impairment in his right ankle.  

The most recent VA examiner, however, found that the veteran 
had arthritic changes in the right ankle.  This finding was 
based on the examiner's review of the claims folder and 
presumably the examiner's interpretation of the X-ray 
evidence.  A noncompensable level of limitation of ankle 
motion with X-ray evidence of arthritis warrants a 10 percent 
rating under DC 5003.

The Board further acknowledges the mention in the April 1999 
and February 2005 VA medical examination reports of a scar on 
the veteran's right lower extremity, which appears to 
represent part of the residual disability for which the 
veteran is service connected.  However, because this scar is 
shown to be essentially healed, the Board has not considered 
the potential of assigning a separate rating for this 
particular disability under one of the DCs addressing scars.

Accordingly, and in view of all of the above, the Board finds 
that the service-connected disability of the right tibia and 
fibula is currently shown to be manifested by subjective 
complaints of pain, weakness and stiffness, with no 
fatigability of locking, and objective evidence revealing no 
more than moderate knee or ankle disability as manifested by 
absence of knee or ankle ankylosis, or nonunion of the tibia 
and fibula, only minimal instability of the knee, full 
extension of the knee, flexion of the knee limited to 100 
degrees, with intact medial and lateral collateral ligaments, 
anterior and posterior cruciate ligaments, and medial and 
lateral menisci, and dorsiflexion and plantar flexion of the 
ankle at 20 and 40 degrees, respectively, representative of 
slight impairment of the ankle.

In reaching the above finding, the Board has taken into 
consideration the veteran's complaints of pain, swelling, 
stiffness, weakness and instability in his right lower 
extremity, but it is the Board's opinion that the current 
rating of 20 percent assigned for this disability adequately 
compensates the veteran for any pain and functional loss he 
may experience when using his right lower extremity.

The Board has also taken into consideration the doctrine of 
reasonable doubt and has resolved all reasonable doubt in the 
veteran's favor.  While the veteran is certainly competent to 
report symptoms, a preponderance of the medical findings in 
this case operates against granting an evaluation higher than 
20 percent for the service-connected residuals of a fracture 
of the right tibia and fibula.  

It is the Board's opinion that the VA medical examination 
reports, prepared by competent professionals, evidently 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment in a disability than any lay 
statements proffered by the veteran.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.) 

Finally, the Board agrees with the RO's July 1999 
determination to the effect that there is no evidence that 
this case presents an exceptional or unusual disability 
picture, with related factors as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant extraschedular consideration.  Accordingly, the 
Board has determined that it is not necessary to refer this 
case to the Under Secretary for Benefits, or the Director of 
the Compensation and Pension Service, for extraschedular 
consideration of the veteran's claim for a higher rating.  
See 38 C.F.R. § 3.321(b)(1).

In view of all of the foregoing, the Board concludes that the 
criteria for an evaluation in excess of 10 percent for the 
service-connected residuals of a fracture of the right tibia 
and fibula as it pertains to the knee, have not been met.  
The criteria for a separate 10 percent rating for the ankle, 
is warranted.

Where applicable, the Board has resolved reasonable doubt in 
the veteran's favor.  The disability does not approximate the 
criteria for the higher ratings, and therefore, the Board 
does not find a basis for evaluations higher than those 
awarded in this decision.  38 C.F.R. §§ 4.7, 4.21 (2004).



ORDER

A disability evaluation in excess of 20 percent for residuals 
of a fracture of the right tibia and fibula, as they pertain 
to the knee, is denied.

A disability evaluation of 10 percent is granted for 
residuals of a fracture of the right tibia and fibula, as 
they pertain to the right ankle.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


